Title: J. H. Smith to Thomas Jefferson, 23 April 1812
From: Smith, J. H.
To: Jefferson, Thomas


          
                  Venerable sage and father of your country. 
                  Jefferson County Kentucky 
                     April 23d 1812
          
                
                A conative of the Old Domain begs leave to address you, and solicit your advice on the following subject.
          
                
                
                
                
                It appears that a Mr Neef, now resident in the vicinity of Philadelphia of the U.S., as an instructor of youth, has published a system of education, which being radically different from any thing literary that has heretofore been offered to the public, and being in a great
			 measure unintelligible to the Subscriber and his whole circle of acquaintances, and presuming that an object of its declared importance, can not have escaped, Sir, your particular notice and Scrutiny, especially,
			 as said Mr Neef, has been or at least seems to have been known as the above stated character, to the inhabitants of the Union, and particularly the Literate, for the space of ten years or upwards: the subscriber, therfore, in behalf of himself, and at the request of a number of his
			 friends, depending on your clemency for librety so to do, has adopted this mode of soliciting your opinion on this Subject.
                 Your compliance, Sir, with this wish, will add greatly to the Satisfaction of him who has long had the honor of being your
			 devoted friend & humble Servant. Give me leave, Sir, to conclude that by praying that, during the balance of your days (which may God happily prolong) you may enjoy the felicities of the earth in as super eminent a degree, as your verious & innumerable Services have been honorable to your self, and superlatively useful to your country and mankind.
          
            J. H. Smith
        